     2:21-cv-00273-RMG           Date Filed 04/30/21      Entry Number 23       Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


Sonia Michelle Wertan, individually and as )
parent of L.B., a minor under the age of 14, )
                                             )        Case No. 2:21-cv-273-RMG
                Plaintiff,                   )
                                             )
        v.                                   )
                                             )
Terri A. Flynn and State Farm Mutual         )               ORDER AND OPINION
Automobile Insurance Company,                )
                                             )
                Defendants.                  )
                                             )
____________________________________)

       Before the Court is Defendant State Farm Mutual Automobile Insurance Company (“State

Farm”)’s motion to dismiss (Dkt. No. 17). For the reasons set forth below, the Court grants the

motion.

                                           Background1

          Plaintiff Sonia Michelle Wertan, individually as parent of L.B., a minor under the age of

14, alleges that, while operating a 2017 Cadillac she leased from ACAR Leasing Ltd., she was

involved in an automobile accident with Defendant Terri A. Flynn. (Dkt. No. 14 ¶¶ 5-7). Wertan

alleges the accident diminished the value of the 2017 Cadillac by $12,100.00. (Id. ¶ 16). Wertan

alleges that only the owner of the car, lessor ACAR, had standing to pursue a diminished value

claim against Flynn. (Id. ¶ 16). While Plaintiff allegedly could not pursue a diminished value

claim against Flynn due to the legal definition of “diminished value,” the lease agreement between




1
 The Court assumes the truth of the well-pled factual allegations in Plaintiff’s Amended
Complaint, (Dkt. No. 14), and views those allegations in a light most favorable to Plaintiff, the
non-moving party.
                                                 1
      2:21-cv-00273-RMG         Date Filed 04/30/21      Entry Number 23        Page 2 of 7




ACAR and Wertan “stated that the payment for diminished value to the vehicle would be paid to

Plaintiff” and payment received by ACAR “would then be received by Plaintiff [] for damages

sustained as direct result of [Flynn’s] negligence,” (Id. ¶¶ 16-17). “State Farm, however”—

Flynn’s insurer—"through two or more of its employees, [allegedly] decided that it did not want

to pay Plaintiff [] for diminished value” and conspired to induce ACAR to abandon its lease

agreement with Plaintiff and its diminished value claim against Flynn. (Id. ¶¶ 18, 22). State Farm

allegedly “refused to negotiate a known loss on an accepted claim” and instead pitted ACAR and

Wertan against each other and “wait[ed]” for ACAR “to figure out that it would receive no

financial benefit by pursuing the claim []as a result of the contractual stipulations in the lease”

with Wertan. (Id. ¶ 19).      State Farm was allegedly successful because ACAR stated in

correspondence that Wertan turned in her leased vehicle and it would “no longer be pursuing State

Farm for the diminished value.” (Id. ¶ 20). Plaintiff alleges she was deprived of the payment for

diminished value, “damages sustained as a direct result of Defendant State Farm’s insured’s

negligence.” (Id. ¶ 17).

       Plaintiff brings two causes of action: (1) negligence as to Flynn; and (2) civil conspiracy

as to State Farm.

       State Farm filed a motion to dismiss Wertan’s Amended Complaint. (Dkt. No. 17). Wertan

opposes. (Dkt. No. 21). State Farm filed a reply. (Dkt. No. 22).

       State Farm’s motion is fully briefed and ripe for disposition.

                                            Legal Standard

       Rule 12(b)(6) of the Federal Rules of Civil Procedure permits the dismissal of an action if

the complaint fails “to state a claim upon which relief can be granted.” A motion to dismiss tests

the legal sufficiency of the complaint and “does not resolve contests surrounding the facts, the



                                                2
      2:21-cv-00273-RMG           Date Filed 04/30/21       Entry Number 23         Page 3 of 7




merits of the claim, or the applicability of defenses. Our inquiry then is limited to whether the

allegations constitute a short and plain statement of the claim showing that the pleader is entitled

to relief.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992) (internal quotation

marks and citation omitted). On a Rule 12(b)(6) motion, the Court is obligated to “assume the truth

of all facts alleged in the complaint and the existence of any fact that can be proved, consistent

with the complaint’s allegations.” E. Shore Mkts., Inc. v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175,

180 (4th Cir. 2000). Although the Court must accept the facts in a light most favorable to the

plaintiff, the Court “need not accept as true unwarranted inferences, unreasonable conclusions, or

arguments.” Id. Generally, to survive a motion to dismiss the complaint must provide enough facts

to “‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Fed. R. Civ. Pro. 8(a)(2).

Although the requirement of plausibility does not impose a probability requirement at this stage,

the complaint must show more than a “sheer possibility that a defendant has acted unlawfully.”

Iqbal, 556 U.S. at 678. A complaint has “facial plausibility” where the pleading “allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

                                                  Discussion

        State Farm argues Wertan’s civil conspiracy claim must be dismissed for two reasons.

First, State Farm argues the claim is an improper direct action against an insurer by a third-party.

Second, State Farm argues that, even if not precluded as an impermissible direct action, Wertan’s

civil conspiracy claim is inadequately pled.

        “[D]irect actions [by liability claimants] against insurers contravene the common law.”

Thibault v. Cleland, 363 S.E.2d 114, 115 (S.C. Ct. App. 1987) (“[A]t common law, no right to

maintain a lawsuit directly against an insurer exists absent privity of contract between the claimant



                                                   3
      2:21-cv-00273-RMG          Date Filed 04/30/21       Entry Number 23        Page 4 of 7




and the insurer.”). “Under the common law, ‘no privity [of contract exists] between an injured

person and the tortfeasor's liability insurer, and the injured person has no right of action at law

against the insurer.’” Trancik v. USAA Ins. Co., 354 S.C. 549, 554, 581 S.E.2d 858, 861 (Ct. App.

2003) (quoting 44 Am. Jur. 2d Insurance § 1445 (1982)); Swinton v. Chubb & Son, Inc., 320 S.E.2d

495, 497 (S.C. Ct. App. 1984) (affirming dismissal of third-party claimant’s suit against

tortfeasor’s liability insurer and noting if the plaintiff’s theory was accepted, “the courts would be

potentially besieged with . . . suits in every instance in which or whenever third party claimants,

rightly or wrongly, disagreed with adjusters over the handling or settlement of claims against their

insureds”); Kennedy v. Henderson, 346 S.E.2d 526, 528 (S.C. 1986) (“Under the laws of South

Carolina, no cause of action exists against an insurer for negligence in failing to determine

coverage or adjust a third party claim against the insured under an insurance policy.”).

       The Court finds Wertan’s claim against State Farm is subject to dismissal. “In South

Carolina, no right to maintain suit directly against an insurance company exists absent privity of

contract between the claimant and the insured.” Glover v. Geico Indem. Ins. Co., No. 2:14-CV-

02348-RMG, 2014 WL 12538155, at *1 (D.S.C. Dec. 30, 2014). Here, no privity is alleged to

exist between Wertan and State Farm. Nor has Plaintiff cited a statute which expressly authorizes

that Wertan bring this action against State Farm—Flynn’s insurer. See S. C. Dep't of Health and

Envtl. Control v. Commerce & Indus. Ins. Co., 372 F.3d 245, 259 (4th Cir. 2004) (“A direct action

against an insurer cannot be maintained under South Carolina law unless one of two criteria is

satisfied: (1) privity of contract between the claimant and the insurer; or (2) an express statutory

grant of the right to restitution.”); Pollock v. Goodwin, No. C/A3:07-3983CMC, 2008 WL 216381,

at *4 n.4 (D.S.C. Jan. 23, 2008) (“More recent cases indicate that such actions against a third-party




                                                  4
      2:21-cv-00273-RMG            Date Filed 04/30/21      Entry Number 23       Page 5 of 7




insurer are allowed only when expressly authorized by law and then only if the insured is joined

in the action.”) (citing Major v. National Indem. Co., 267 S.C. 517 (1976)).

       Alternatively, even if the Court were to consider Wertan’s civil conspiracy claim on the

merits, it would be subject to dismissal for failure to state a claim.

       A plaintiff must allege the following elements to state a cause of action for civil conspiracy:

(1) a combination of two or more persons, (2) for the primary purpose of injuring the plaintiff, (3)

which causes the plaintiff special damages. Pye v. Estate of Fox, 633 S.E.2d 505, 511 (S.C. 2006);

Hackworth v. Greywood at Hammett, LLC, 682 S.E.2d 871, 874 (S.C. Ct. App. 2009); Vaught v.

Waites, 387 S.E.2d 91, 95 (S.C. Ct. App. 1989).

       First, the Amended Complaint does not allege that a combination of two or more persons

conspired against Wertan. Instead, the Amended Complaint alleges an intra-company conspiracy

only. (Dkt. No. 14 ¶ 22) (“That Defendant State Farm, through two or more of its employees,

decided that it did not want to pay Plaintiff Wertan for diminished value, and through its overt and

wrongful acts indued ACAR Leasing Ltd. to abandon its contract with Plaintiff.”). A conspiracy

does not exist, however, if the conduct challenged consists of acts “by a single corporation acting

exclusively through its own . . . employees.” McMillan v. Oconee Mem'l Hosp., Inc., 626 S.E.2d

884, 887 (S.C. 2006) (noting further, “a civil conspiracy cannot exist when the alleged acts arise

in the context of a principal-agent relationship because by virtue of the relationship such acts do

not involve separate entities”).

       Second, Wertan does not adequately allege special damages. The gravamen or quiddity of

a civil conspiracy cause of action is the damage resulting to the plaintiff from overt, conspiratorial

acts. Pye, 633 S.E.2d at 511; Hackworth, 682 S.E.2d at 874-75. An unexecuted civil conspiracy is

not actionable. Hackworth, 682 S.E.2d at 874. The damages allegedly resulting from the overt,



                                                   5
       2:21-cv-00273-RMG        Date Filed 04/30/21      Entry Number 23        Page 6 of 7




conspiratorial act must go beyond the damages alleged in other causes of action, and a conspiracy

action is barred where the damages sought are the same as those sought in another cause of action.

Pye, 633 S.E.2d at 511; Hackworth, 682 S.E.2d at 874-75; Vaught, 387 S.E.2d at 95; Allegro, Inc.

v. Scully, 791 S.E.2d 140, 144 (S.C. 2016). The special damages required to assert a civil

conspiracy cause of action must be specifically alleged in the complaint. Allegro, 791 S.E.2d at

144.

        Here, beyond alleging that State Farm refused to pay for the “proven diminished value to

Plaintiff’s vehicle,” Wertan alleges no overt act on State Farm’s behalf. See generally (Dkt. No.

14 ¶¶ 17-18, 22). Nor, crucially, does Wertan adequately allege special damages. See Hackworth,

682 S.E.2d at 875 (“Special damages are those elements of damages that are the natural, but not

the necessary or usual, consequence of the defendant's conduct.”). Wertan’s civil conspiracy claim

seeks only damages for the diminished value of the 2017 Cadillac, (Dkt. No. 14 ¶ 22), damages

which already Wertan seeks from Flynn, (Id. ¶ 10) (“As a direct and proximate result of the

negligence . . . of [Flynn] . . . [Wertan] incurred damages from the loss of use of and diminished

value to the vehicle”). This subjects Wertan’s civil conspiracy claim to dismissal. Hackworth, 682

S.E.2d at 875 (“If a plaintiff merely repeats the damages from another claim instead of specifically

listing special damages as part of their civil conspiracy claim, their conspiracy claim should be

dismissed.”); Charleston Aluminum, Inc. v. Samuel, Son & Co., Inc., No. 3:05–02337–MBS, 2006

WL 2370292, at *3 (D.S.C. Aug.15, 2006) (granting defendant's motion to dismiss plaintiff's civil

conspiracy claim because “the damages pleaded by [p]laintiff in the civil conspiracy cause of

action are duplicative of the damages asserted with respect to the contract causes of action”); Doe

v. Erskine College, No. Civ. A. 8:04-23001RBH, 2006 WL 1473853, at * 17 (May 25, 2006)

(holding plaintiff's conspiracy claim failed as a matter of law because plaintiff failed to plead



                                                 6
      2:21-cv-00273-RMG          Date Filed 04/30/21       Entry Number 23       Page 7 of 7




special damages; instead plaintiff's conspiracy count “merely realleged[d] the same damages

[p]laintiff claim[ed] to have suffered in relation to her other claims”).

       In sum, Wertan’s civil conspiracy in inadequately pled and must be dismissed.

                                                Conclusion

       For the reasons set forth above, the Court GRANTS State Farm’s motion to dismiss, (Dkt.

No. 17), and dismisses State Farm from this action as a party defendant.

       AND IT IS SO ORDERED.

                                                       s/ Richard Mark Gergel
                                                       United States District Judge

April 29, 2021
Charleston, South Carolina




                                                  7
